                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         EMMA CLINE,                                         ORDER OF DISMISSAL WITH
                                   7                                                         PREJUDICE
                                                        Plaintiff,
                                   8                                                         Case No. 3:17-cv-06866-WHO
                                                 v.
                                   9                                                         Re: Dkt. No. 89
                                         CHAZ REETZ-LAIOLO,
                                  10
                                                        Defendant.
                                  11

                                  12     CHAZ REETZ-LAIOLO, et al.,                         Case No. 3:17-cv-06867-WHO
Northern District of California
 United States District Court




                                                        Plaintiffs,                         Re: Dkt. No. 117
                                  13
                                                 v.
                                  14

                                  15     EMMA CLINE, et al.,

                                  16                    Defendants.

                                  17

                                  18          The parties to these actions, by and through their counsel, have stipulated to dismiss the cases
                                  19
                                       with prejudice. These matters are DISMISSED WITH PREJUDICE and any hearings scheduled are
                                  20
                                       VACATED. IT IS SO ORDERED.
                                  21

                                  22   Dated: June 17, 2019

                                  23                                                     ______________________________________
                                                                                         WILLIAM H. ORRICK
                                  24                                                     United States District Judge
                                  25

                                  26
                                  27

                                  28
